Citation Nr: 1732286	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-06 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to an initial rating in excess of 30 percent since April 10, 2009, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from May 1968 to April 1972. He also served in the Texas Army National Guard from June 1975 to May 1980. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the St. Petersburg, Florida, Regional Office (RO). In January 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the San Antonio, Texas, RO. A hearing transcript is in the record.

The inferred claim for a total rating is REMANDED for further development. Rice v. Shinseki, 22 Vet.App. 447 (2009)((holding that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating)).


FINDING OF FACT

During the period on appeal, the Veteran's PTSD caused nightmares, intrusive thoughts, flashbacks, sleep difficulty, difficulty concentrating, hypervigilance, hyperarousal, avoidance, isolation, irritation and aggression, survivor's guilt, anxiety, depression, claustrophobia, marital and familial difficulties, panic attacks, disturbances in mood and motivation, decreased interest in activities he previously enjoyed, hopelessness, delayed thought process and response latency, a strong interest in viewing combat and war movies, suicidal ideation, and he was extremely meticulous, methodical, and compulsive and he exhibited repetition of behaviors.

CONCLUSION OF LAW

The criteria for a rating of 70 percent, since April 10, 2009, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding. 

II.  Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). A 10 percent evaluation is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication. A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Board observes that the Veteran has a non-service-connected psychiatric disorder, in addition to his service-connected PTSD. No competent medical professional has separated the effects of the non-service-connected disorder from those associated with the service-connected disorder. Therefore, all of the Veteran's psychiatric symptoms will be attributed to his service-connected PTSD. See Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  

An April 2010 private treatment record states that the Veteran was married for the second time, had five children, had no close friendships, had a good relationship with his siblings but infrequent contact with them, and did not participate in activities he previously enjoyed. He had sleep difficulties, nightmares, hypervigilance, hyperarousal, avoided social and community activities, was isolated, and was easily irritated. He had survivor's guilt based on in-service experiences, avoided conversations about his military experiences, had claustrophobia, anxiety, depression, and difficulty concentrating. He was isolated which he believed resulted in marital and familial stress. The examiner stated that the Veteran had "appreciable difficulty in his capacity to establish and maintain effective interpersonal relationships outside of his nuclear and extended family members. His social involvements are peripheral and transient. Chronic cognitive disruptions are secondary to intrusive and ruminating thought patterns. Reactive depression with symptoms of psychomotor agitation is paramount. Social anxiety with panic is reported. Short term memory is also impaired. Disturbances in motivation and mood are evident."

In July 2010, the Veteran was afforded a VA examination. The examiner noted that the Veteran had "impoverished social activities" in that he spent most of his time at home and avoided crowds. On examination, he was anxious, depressed, and sad and tearful. He reported frequently waking in a cold sweat during the night due to nightmares and hyper alertness. He exhibited symptoms of intrusive thoughts, nightmares, avoidance, diminished interest in activities, difficulty sleeping, difficulty concentrating, and hypervigilance. He had no hallucinations, panic attacks, or homicidal thoughts; he had suicidal thoughts with no active plans or ideas. He was able to maintain minimum personal hygiene. 

VA treatment records dated between July 2010 and February 2017 indicate symptoms of depression, isolation, anxiety, nightmares, avoidance, intrusive thoughts, hopelessness, difficulty sleeping, hypervigilance, and delayed thought process and response latency. He reported no delusions, paranoia, hallucinations, suicidal ideation, homicidal ideation, and he was able to maintain appropriate hygiene. 

In March 2012, the Veteran was afforded another VA examination. He reported that his social worker and dog were his primary sources of support and stated that his children and spouse had difficulty understanding his symptoms. He reported taking part in some leisure activities, including dinners out, going to the movies, visiting with family, watching television, walking to the dog park, and reading. On examination, he had symptoms of nightmares, chronic sleep impairment, anxiety, and disturbances of mood and motivation.

On his January 2013 VA Form 9, the Veteran reported that he had anxiety, sleep impairment, and mood disturbances on a daily basis. He stated that he rarely left home except to go to work. An October 2013 VA treatment record states that the Veteran's spouse reported to his VA social worker that she felt the Veteran was in his "own little world" and only people he communicated with were fellow veterans online. He did not spend time with her or his children and never wanted to go anywhere. A February 2016 VA treatment record indicated that the Veteran and his spouse had divorced.

In January 2017, the Veteran testified that his ex-wife expressly told him that his PTSD symptoms were the cause of the divorce because he did not have an interest in socializing and had no interests, hobbies, or friends, which put a strain on their relationship. He stated that he had moved and was living isolated on a ranch with his dog. The Veteran reported a good relationship with his siblings and that he would be moving within the month closer to where some of them lived. He reported reconnecting with a friend from high school who he had recently started dating. The Veteran reported having suicidal thoughts, anxiety, and flashbacks.

A January 2017 statement from the Veteran's son states that his father would always get to work early due to anxiety from traffic and that they often visited sites relevant to his father's military service. He wrote that his father exhibited symptoms of apathy, lack of zest or enthusiasm, selfish behavior, poor self-regulation, hypervigilance, difficulty with social intelligence, a strong interest in viewing combat and war movies, was extremely meticulous and methodical, had a period of alcohol dependency, was compulsive and exhibited repetition of behaviors, and was aggressive and confrontational. He stated that his father expressed to him the desire to commit suicide on two separate occasions. Documents in the Veteran's file indicate that he remarried in June 2017.

During the period on appeal, the Veteran's PTSD caused nightmares, intrusive thoughts, flashbacks, sleep difficulty, difficulty concentrating, hypervigilance, hyperarousal, avoidance, isolation, irritation and aggression, survivor's guilt, anxiety, depression, claustrophobia, marital and familial difficulties, panic attacks, disturbances in mood and motivation, decreased interest in activities he previously enjoyed, hopelessness, delayed thought process and response latency, a strong interest in viewing combat and war movies, suicidal ideation, and he was extremely meticulous, methodical, and compulsive and he exhibited repetition of behaviors. Given these facts, the Board finds that a 70 percent rating most closely approximates the Veteran's symptoms during the entire period on appeal. 38 C.F.R. § 4.7. A 100 percent rating is not warranted as the Veteran was able to maintain good relationships with his siblings and some fellow veterans, was able to work for most of the period, reported no delusions, paranoia, hallucinations, or homicidal ideation, and he was able to maintain appropriate hygiene.


ORDER

An initial rating of 70 percent since April 10, 2009, for PTSD is granted.


REMAND

At his January 2017 Board hearing, the Veteran reported that his PTSD, in combination with his service-connected musculoskeletal disorders caused him to  "retire." The Veteran's employability status, and capability due to service-connected disorder status is uncertain. An inferred claim for TDIU is raised and is REMANDED for the following actions:

Advise the Veteran of how to substantiate a claim for TDIU, and if he pursues the claim, ascertain his employment status and capabilities. Perform all appropriate development and adjudicate the claim for TDIU. If the claim is not resolved in the Veteran's favor, issue a Supplemental Statement of the Case and return the matter to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


